Citation Nr: 1508011	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to February 1972.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the RO. In that rating decision, the RO declined to reopen the previously denied claim of service connection for PTSD. In an August 2013 decision, the Board reopened the previously denied claim for entitlement to service connection for PTSD and remanded the expanded issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD for further development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1. The Veteran does not have PTSD.

2. The Veteran's acquired psychiatric disorder was not manifest during service and is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD are not met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in October 2010. The claim was last adjudicated in November 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded VA examination in connection with his claim for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination and more importantly the medical opinion obtained in September 2013 are adequate with regard to the issue on appeal, as the September 2013 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in August 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examination to determine nature and etiology of his claimed acquired psychiatric disorder, taking into account the Veteran's reported history. Here, the examiner offered an opinion in September 2013 that addresses the etiology of his claimed acquired psychiatric disorder, with due consideration given to the Veteran's reported history. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board finds that the Veteran did not engage in combat with the enemy. As discussed below, the Veteran served in Vietnam and faced mortar and small arms fire in Vietnam. However, a finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). The Veteran's DD Form 214 reflects that he received the National Defense Service Medal, Vietnam Service Medal and Vietnam Campaign Medal, none of which, by themselves, demonstrate combat. Moreover, the Veteran's PTSD stressor statement reflects that he experienced mortar and smalls arm fire in the performance of his duties. He did not, however, describe an actual fight or encounter with a military foe or hostile unit or instrumentality. 

Based on the above, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 

The Veteran asserts that his claimed acquired psychiatric disorder, to include PTSD is a result of hostile action and other experiences in Vietnam. He contends that he experienced mortar and small arms fire during his service in Vietnam that led to the onset of his psychiatric disorder.

His service treatment records contain no complaints of, treatment for or diagnosis of symptoms related to an acquired psychiatric disorder. The February 1972 separation examination documented that psychiatric clinical evaluation was normal. 

October to November 1993 report of hospitalization reflects that the Veteran sought inpatient treatment for his chemical abuse and dependency problems. The Veteran reported his chemical abuse and dependency problems had caused him to experience arguments with family and friends. He also admitted to becoming violent and belligerent when drinking. He reported that he had never been involved with a treatment program before; however, he had been involved with Alcoholics Anonymous in 1982. He denied any prior psychiatric treatment. He was not depressed nor was any suicidal ideations, impulses or gestures admitted to.  He denied current active medical problems. 

He reported that he started smoking marijuana at age 17 and continued to smoke 4-5 joints per day presently. The last joint he smoked was on the morning of the admission. He started using cocaine two months prior to his admission and now claims he was smoking 200 dollars' worth on a daily basis. He reported that he last used with his girlfriend on the day of admission. In addition he admitted having experimented with amphetamines, LSD and IV heroin, currently in remission. He was released from the penitentiary in May 1993 after having served 11 years. He had his first drink at age 16 and alcohol became a problem for him by age 21 or 22. Since his release from prison, he had been drinking a 12-pack of beer daily. He wished to stop drinking and stop cocaine use so he could stay out of jail. 

The Veteran had 2 brothers, one died in combat the other was well. His father died of a brain tumor before he was born; his mother was described as being in good health. Beer was reported as the stimulus for his crack cocaine use and his girlfriend was a source of temptation. 

On physical and mental status evaluation, Axis I diagnoses were alcohol, cocaine and nicotine dependency; cannabis sativa abuse; history of experimentation with amphetamine, LSD and IV heroin, currently in remission.

The April 2011 report of VA examination documents that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria. The Veteran reported getting "strung out" on heroin, alcohol and marijuana attributable to feelings of grief and sadness over his brother's death (killed in action in Vietnam) in March 1970. He denied having any other emotional or psychological distress. He candidly acknowledged that his chronic polysubstance abuse was the source of his difficulties. He reported that his "counselor" in prison suggested that he file a claim because his substance abuse was perhaps linked to his experiences in Vietnam. The examiner documented the Veteran's extensive 30 year prison history. 

The Veteran reported that he experienced "fearful" events while in Vietnam but also acknowledged that he was not currently bothered by those events and, in fact, felt that since he quit using heroin and alcohol, he had resolved some of his issues. He had difficulty elaborating on what his "issues" were other than to state that he grieved the death of his brother. On mental status examination, the Axis I diagnosis was polysubstance dependence, early partial remission.

A May 2011 VA psychiatry note reflects the Veteran's complaint of having lots of anxiety ("can't sit still). He reported that he had recently been released from prison, after having been incarcerated 30 years. He was residing at his mother's house and stated he had nothing to do. He also complained of some difficulty sleeping at night. He had an extensive drug history, having last used heroin in prison in 2001 and marijuana 1 month ago in prison. Axis I diagnoses were adjustment disorder with anxiety and polysubstance dependence, early partial remission.

A June 2011 private psychological evaluation reflects the Veteran's report that he grew up with a hostile, rejecting step father who he felt hated him from the beginning. He felt abused and rejected by this step-father and attributed his anger and subsequent anti-social behavior to this relationship. He had 2. 5 years of honorable service in the Army. Upon discharge, his civilian life has been filled with a history of legal trouble and he spent a significant amount of time (30 years) incarcerated for various crimes. Drugs and alcohol played a significant role in his legal troubles and he reported that his life was pretty much directed by his chemical dependency. He was depressed and had poor self-worth as he assessed his life and did not feel as though he fit into any situation other than bar rooms and prison. His only real interest was watching baseball games and his mother was his only real social contact. On mental status examination, Axis I diagnoses were alcohol and polysubstance dependence in sustained full remission in a controlled environment. 

The November 2012 report of VA examination documents that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria. Documented Axis I diagnoses included cannabis abuse, alcohol abuse and nicotine dependence; however, the examiner opined that these diagnoses were less likely a result of the Veteran having served in a combat theatre or being attributable to fear of hostile military or terrorist activity. The examiner noted the previous diagnosis of adjustment disorder with anxiety and commented that statements by the psychiatrist indicated readjustment from prison was a predominant theme related thereto. The examiner concluded that the Veteran did not describe any problems with anxiety or other anxiety spectrum features suggestive of PTSD.

The September 2013 report of VA examination documents that the Veteran did not have and had never been diagnosed with PTSD. Further, the Veteran did not currently have any other diagnosed mental disorder. He spontaneously reported that he did not have any real problems anymore. He commented that he had problems when he returned from Vietnam and made choices that ruined his life, resulting in incarceration for approximately 30 years. However, he denied having any ongoing mental health symptoms related to his experiences in Vietnam. He felt entitled to service connection because he was angry and sad about his brother's death in combat in Vietnam. He also felt entitled because he was "strung out on heroin," behavior that began in Vietnam and led to the commission of various crimes and the use of other drugs and alcohol to excess. He reported that the only reason he was pursuing the claim was because of his tenuous financial situation.

The examiner conceded that the Veteran likely experienced stressful and even traumatic events during his service in Vietnam. However, the examiner explained that the experience of a traumatic event, alone, did not automatically result in a diagnosis of PTSD. Here, although the Veteran experienced stressful and/or traumatic events, he did not meet the criteria for a diagnosis of PTSD. Regarding the adjustment disorder with anxiety, the examiner found that it was related to the Veteran's re-acclimating to civilian life after approximately 30 years in prison. The examiner explained that an adjustment disorder diagnosis signified that an individual had developed emotional or behavioral symptoms in response to an identifiable stressor which occurred within 3 months of the onset of the stressor. Here, the stressor was the Veteran's release from prison after nearly 30 years. Regarding the Veteran's history of substance abuse, the examiner reiterated that the Veteran's substance use difficulties were not related to his service in Vietnam or to any stressful events that he experienced while there. The examiner explained that substance abuse was a behavioral choice made by an individual rather than a medical or mental disorder caused by life stressors. The individual may choose to utilize substances as a coping strategy for post-trauma or stressor related mental health symptoms; however, a painful or stressful life event could not cause substance abuse or dependence. In this case, the Veteran had consistently been unable to clearly report experiencing post-traumatic symptoms that would lead to a diagnosis of PTSD or any other mental disorder related to his service (in Vietnam). Thus the examiner opined that it was less likely that the Veteran's diagnosis of adjustment disorder with anxiety or polysubstance abuse/dependence was a result or consequence of his military service.

On this record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD is not warranted. To that end, regardless of the Veteran's claimed stressors, his claim for PTSD must be denied because the preponderance of the evidence reflects that he does not have a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125. Here, examiners have consistently found that the Veteran did not meet the criteria for a PTSD diagnosis. As to the Veteran's lay statements, while veterans are competent to testify as to some matters of diagnosis and etiology, the question of whether a Veteran has a diagnosis of PTSD is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD). Consequently, the Veteran's statements as to whether he has a diagnosis of PTSD are not competent. 

Clemons also stands for the proposition that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. Id at 4-5. To that end, to the extent that the Veteran has been diagnosed with an adjustment disorder with anxiety and a polysubstance abuse/dependence, the psychologist, in the September 2013 report of VA examination,  explicitly concluded that these disorders was unrelated to service. Rather, the psychologist explained that the Veteran's adjustment disorder with anxiety was related to the Veteran's re-acclimating to civilian life after approximately 30 years in prison. The psychologist explained that substance abuse was a behavioral choice made by the Veteran. Although an individual may choose to utilize substances as a coping strategy for post-trauma or stressor related mental health symptoms, here, the Veteran had been unable to clearly report experiencing post-traumatic or stressor related mental health symptoms attributable to service. In short, the psychologist found that it was less likely that the Veteran's diagnosis of adjustment disorder with anxiety or polysubstance abuse/dependence was a result or consequence of his military service. The Board notes that this VA psychologist's opinion was based on a thorough review of the medical records, taking the Veteran's history and performing examination.

As a psychosis was not diagnosed, the provisions concerning chronic disabilities are not for application. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that his acquired psychiatric disorder, to include PTSD, was a result of events of his service in Vietnam. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions to be credible. However, in this case, the Board finds the opinion of the VA psychologist in the September 2013 VA examination report to be most probative. The VA psychologist is a medical professional who reviewed the claims file, considered the reported history and performed examination. The psychologist used her expertise in reviewing the facts of this case and determined that the Veteran did not meet the criteria for a diagnosis of PTSD and that any acquired psychiatric disorder other than PTSD diagnosed during the appeal period was unrelated to incident of the Veteran's period of service. It is clear that the psychologist fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current acquired psychiatric disorder was related to causes other than service, namely re-acclimation to civilian life after approximately 30 years in prison and behavioral choices unrelated to service. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


